Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  157116                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157116
                                                                   COA: 334098
                                                                   Berrien CC: 2015-000156-FH
  SHAE LYNN MULLINS,
           Defendant-Appellant.

  _________________________________________/

         On May 7, 2019, the Court heard oral argument on the application for leave to
  appeal the November 30, 2017 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 26, 2019
           t0723
                                                                              Clerk